DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response to Non-Final after 2RCE filed 05/03/2021. 
The status of the Claims is as follows:
Claims 1-20, 23, 25-30, 36, 43 have been cancelled. 
Claim 21 has been amended;
Claims 44-47 are new;
Claims 21, 22, 24, 31-35, 37-42 and 44-47 are pending and have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined 
- 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35 and 37-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9706993. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 35 of the instant application recites all of the limitations of Claim 2 of US 9706993 with the inclusion of “a first sickness and a second thickness” which the Examiner has determined is not patentably distinct from the limitation “tapered” recited in both the instant application and US 9706993 since tapered inherently means to diminish or reduce in thickness toward one end.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966),
that are applied for establishing a background for determining obviousness under pre-AIA  35
U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farascioni et al. (US 20120145714; hereinafter Farascioni).

Regarding Claim 44 Farascioni discloses a cartridge assembly (Fig. 13) comprising: 
a staple cartridge (212) configured to be secured to a jaw member, the staple cartridge (212) defining a slot (216) along a longitudinal axis thereof and having a tissue contacting surface (annotated Fig. 12); and 
a shipping wedge (210) having a bottom surface (230) configured to oppose the tissue contacting surface of the staple cartridge (212), the shipping wedge (210) having a keel (228) extending from the bottom surface (230) and received within the slot (216) of the staple cartridge (212), the keel (228) configured to secure the shipping wedge (210) to the staple cartridge (212), (par 61-62)

However in the embodiment disclosed in Figs 12-21 Farascioni does not disclose the keel defining a wave pattern about the longitudinal axis, the wave pattern including a plurality of crests and a 

Farascioni at par 73 discloses that the keel of the embodiment of Figs. 12-21 can have other shapes. In the embodiment disclosed in Figs 3-4 Farascioni teaches a keel (60) that define a wave pattern about the longitudinal axis the wave pattern including crests (70, 72, 74) and troughs (annotated Fig. 4) where the each crest of the plurality of crests of the keel is identical to an adjacent crest or each trough of the plurality of troughs of the keel is identical to an adjacent trough, the keel (60) having curved protrusions (crests) that cooperate with the slot (50) to align the shipping wedge (210) with the staple cartridge (212) and attach the shipping wedge (210) to the staple cartridge (212) with a friction fit to secure the shipping wedge (210) to the staple cartridge (212). See paragraph 69 “…cartridge shipping aid 210 may be further advanced along staple cartridge 212 such that lower flange 260 of grasping and receiving structure 244 enters the bottom channel and prevents cartridge shipping aid 210 from being lifted vertically off staple cartridge 212”.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the keel disclosed in the embodiment of Figs. 12-21 of Farascioni with the crests of the embodiment disclosed in Figs. 3-4 since par 69 and 50 of Farascioni suggests that such a 

    PNG
    media_image1.png
    587
    574
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    648
    media_image2.png
    Greyscale


Regarding Claim 45 Farascioni teaches the invention as described above. Farascioni further teaches the keel (228) is spaced apart from first and second sidewalls (annotated Fig. 12) of the staple cartridge (212). (Fig. 16)

Regarding Claim 46 Farascioni teaches the invention as described above. Farascioni further teaches the shipping wedge (210) includes a tongue extending from one end thereof, the tongue (244) configured to engage a portion of the staple cartridge (212) and the jaw member (par 69) to separate the staple cartridge (212) from the jaw member (par 69).

Regarding Claim 47 Farascioni teaches the invention as described above. Farascioni further teaches the shipping wedge (210) maintains surgical fasteners of the staple cartridge (212) in respective retention slots of the staple cartridge (212). (par 68; Fig. 21)

Allowable Subject Matter
Claims 21, 22, 24, 31-34, 41 and 42 allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed each trough of the plurality of troughs defines a first radius of curvature and each crest of the plurality of crests defines a second radius of curvature identical to the first radius of curvature.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. New Claims 44-47 are a reiteration of previously rejected Claims 32-34, 41 and 42.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731